DETAILED ACTION
Election/Restrictions
Combination/Subcombination
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a gear bag with a plurality of accessories and an accessory mount to selectively couple one of the accessories to the gear bag, classified in A45F2004/023; and
II.	Claims 5-6, drawn to a backpack convertible from a double strap configuration to a single strap configuration, classified in A45F3/047.
Inventions I and II are related as combination and subcombination (II is the combination).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In this case, the combination of the convertible strap system and the backpack/bag does not require the particulars of the accessory mounting system for patentability.  Also, the accessory mounting system has utility in other bags and backpacks that do not have the convertible strap system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Distinct separate searches are required to examine each combination/subcombination.
Different references would need to be considered to examine each combination/subcombination.

Species/sub-species
If applicant chooses invention I (the accessory system), the applicant must choose between the following patentably distinct load bearing platform species
Figs. 1-6, 13, 22, drawn to an accessory attachment system with a load bearing platform that is a backpack (claims 1-4);
Figs. 7-10, drawn to an accessory attachment system with a load bearing platform that is a vest (no claims currently drawn to this embodiment); and
Fig. 14, drawn to an accessory attachment system with a load bearing platform that is a ladder webbing plate (no claims currently drawn to this embodiment).
If applicant chooses load bearing platform species A (backpack), then the applicant must choose between the following patentably distinct backpack load bearing platform location sub-species:
i.	Figs. 1-2, 5-6, drawn to a backpack load bearing platform that is on the exterior of the backpack (claims 1-4); and
ii.	Fig. 13, drawn to a backpack load bearing platform that is on the interior of the backpack (claims 1-4).
If applicant chooses invention I and after choosing between the above species and sub-species, then the applicant must choose between the following patentably distinct platform to accessory attachment sub-species:
a.	Figs. 1-2, 5-6, 15-30 drawn to an accessory attachment that includes a Velcro patch, two buckles and two G hooks/loops (claims 1-4);
b.	Figs. 7-11, drawn to an accessory attachment that includes a Velcro patch, two sets of buckles and two connector strap elements (claims 1-4).
	c.	Fig. 13, drawn to an accessory attachment that includes a Velcro patch and two G hooks/loops (claims 1-4).
d.	Fig. 14, drawn to an accessory attachment that includes a plurality of straps (no claims currently drawn to this embodiment).
e.	Figs. 31-36, drawn to an accessory attachment that includes a combination of straps and a flap (no claims currently drawn to this embodiment).
The species are independent or distinct because the claims directed to each species/sub-species recite and/or the illustration of each species/sub-species illustrates 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic to all species/sub-species.  
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply:  
Different searches (keyword and/or classification) are required to examine each species/sub-species.
Different references would need to be considered to examine each species/sub-species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined and an election of the applicable species/sub-species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species/sub-species. 
The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions/species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734